Citation Nr: 0624033	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine disc disease with right shoulder pain and 
right forearm paresthesia.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for esophagitis with a history of duodenitis.

5.  Entitlement to an initial compensable rating for hearing 
loss.

6.  Entitlement to an initial compensable rating for the 
residuals of bilateral lattice degeneration with retinal 
detachments.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Although the 
veteran was provided VCAA notice in April 2002 subsequent to 
the receipt of his initial claim, a review of the record 
shows he has not been adequately notified of the evidence 
necessary to substantiate his increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
also issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), finding that the VCAA notice requirements applied 
to all elements of a claim.  It was further noted that 
regarding the disability-rating element, in order to comply 
with section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  Therefore, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the increased rating claims is 
provided.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claims, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claims.  These notice requirements are to 
be applied to all elements of the claims.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



